           Case 1:20-cv-02862-AKH Document 68 Filed 01/04/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 SHOLEM WEISNER and SHMUEL NEMANOV, :
                                                                 :
                       Plaintiff and Involuntary Plaintiff, :        ORDER GRANTING IN PART
                                                                 :   MOTION TO DISMISS
              -against-
                                                                 :   WITHOUT PREJUDICE
                                                                 :
                                                                 :   20 Civ. 2862 (AKH)
 GOOGLE LLC.                                                     :
                                                                 :
                                                  Defendant.
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

        The following order treats plaintiff’s claims that Google infringed. Plaintiff’s claims are

conclusory and insufficient and are dismissed with leave to replead. The argument tomorrow

afternoon will be limited to Google’s motion to dismiss on grounds of invalidity.


        In order to state a claim for patent infringement, the Complaint must “plausibly allege

that the accused product practices each of the limitations found in at least one asserted

claim.” e.Digital Corp. v. iBaby Labs, Inc., 2016 WL 4427209, at *3 (N.D. Cal. Aug. 22, 2016).

Courts require “some level of specificity” beyond recitation of a patent infringement claim's

elements. Wistron Corp v. Phillip M. Adams & Associates, LLC, No. CV–10–4458–EMC, 2011

WL 4079231, at *4 (N.D.Cal. Sept. 12, 2011). The Plaintiff must allege facts showing why it is

plausible that the Defendant’s products infringe on a claim. DIFF Scale Operation Research,

LLC v. MaxLinear, Inc., 2020 WL 2220031, at *2 (D. Del. May 7, 2020); see also Nalco

Company v. Chem-Mod, LLC, 883 F.3d 1337, 1354 (Fed. Cir. 2018) (claim for infringement

sufficiently pled where complaint contained allegations as to what aspect of the accused process

it believed was equivalent to the claim method step). Paraphrasing claim limitations and making

conclusory allegations that Defendant’s product infringes the patent are insufficient to survive a
          Case 1:20-cv-02862-AKH Document 68 Filed 01/04/21 Page 2 of 3




motion to dismiss. DIFF Scale Operation Research, LLC, 2020 WL 2220031, at *2; see also

Apollo Fin., LLC v. Cisco Sys., Inc., 190 F. Supp. 3d 939, 943 (C.D. Cal. 2016) (Plaintiff does

not state a plausible claim for patent infringement by simply identifying the allegedly infringing

products and reciting the elements of a patent infringement claim in a conclusory fashion, absent

any factual support.)


       Here, the amended complaint contains insufficient factual allegations regarding

Defendant’s products and how they relate to the Plaintiff’s claims. The complaint names certain

Google features within Google Maps, and states that the features infringe, but doesn’t provide

material factual details. See Am. Compl. ¶ 84. It does not describe the Google Map features in

particularity that are claimed to infringe, nor does it compare those features to the features of the

claims that are alleged to have been infringed. See Nalco Company v. Chem-Mod, LLC, 883 F.3d

at 1354. Plaintiff’s allegations of infringement are conclusory and insufficient.


       Additionally, Plaintiff has not shown, whatever the infringement, that Google is the

infringer. A number of actors are alleged to have been guilty of infringement, but there is no

plausible, definite allegation that Google “control[led] the system and obtain[ed] benefit from it,”

Nor have all the infringed claim elements been sufficiently alleged. Centillion Data Sys., LLC v.

Qwest Commc’ns. Int’l, Inc., 631 F.3d 1279, 1286, 1288 (Fed. Cir. 2011). To satisfy the

Twombly pleading standard for joint infringement in the case of multiple actors, the Plaintiff

must plead “facts sufficient to allow a reasonable inference that all steps of the claimed method

are performed and either (1) one party exercises the requisite ‘direction and control’ over the

other’s performance or (2) the actors form a joint enterprise such that performance of every step

is attributable to the controlling party.” Lyda v. CBS Corp., 838 F.3d 1331, 1338-39 (Fed. Cir.

2016) (citing Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir.
           Case 1:20-cv-02862-AKH Document 68 Filed 01/04/21 Page 3 of 3




2015)). Plaintiff’s claims require multiple actors to perform the claim method steps, such as the

users, the vendors, and some sort of GPS provider. Plaintiff alleges that “all the steps of [the

claims] are performed by either Google, its customers, purchasers, users, and developers, or

some combination thereof, see Am. Compl. ¶ 103, but that hardly is sufficient.


         Because the complaint does not sufficiently allege direct infringement, plaintiff’s claims

for indirect infringement cannot be sustained. See In re Bill of Lading, 681 F.3d 1323, 1336 (Fed.

Cir. 2012) (To support a claim for indirect infringement, a plaintiff needs to plead “facts

sufficient to allow an inference that at least one direct infringer exists.”). In conclusion, all

plaintiff’s claims of infringement are hereby dismissed, with leave to replead within 20 days.


                SO ORDERED.

Dated:          January 4, 2021                 __________/s/ Alvin K. Hellerstein___________
                New York, New York                    ALVIN K. HELLERSTEIN
                                                      United States District Judge
